internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-131566-01 date december taxpayer sub sub acquired dre dre dre sub sub state v state w country x date date date date date date dollar_figurey we respond to your date request for rulings on certain federal_income_tax consequences of a proposed sale of stock additional information was submitted in letters dated august august september september october october and date the information submitted is summarized below summary of facts taxpayer is a publicly-traded state v corporation that is the common parent of a consolidated_group prior to the transactions described below taxpayer owned all of the issued and outstanding_stock of a state w corporation sub which owned all of the issued and outstanding_stock of dre a country x corporation that made a check-the-box election to be treated as a branch of sub for u s federal_income_tax purposes acquired is a country x corporation that was engaged in two ongoing businesses that are complementary to taxpayer’s businesses prior to the transactions described below acquired owned all of the stock of sub a domestic holding corporation that is a dual_resident_corporation of country x as well as state w sub 4's only significant asset at the time was the stock of sub a state w corporation engaged in ongoing businesses in the u s through subsidiaries on date taxpayer commenced an all-cash tender offer to acquire all of the stock of acquired dre a country x corporation was formed by sub to effectuate the acquisition dre made a check-the-box election to be treated as a disregarded_entity for u s federal_income_tax purposes the tender offer was completed on date and as a result of the tender offer dre acquired more than percent of the stock of acquired on date sub created dre and made the entity classification election as of that date and transferred all of the stock of dre to dre on date as a result of subsequent property transfers by other taxpayer affiliates dre still owns the common interest in dre but the preference interests are owned by the taxpayer affiliates and dre is now treated as a partnership for u s federal_income_tax purposes on date taxpayer caused acquired and all of acquired's non-u s subsidiaries to make timely elections under sec_338 no elections were made for sub and sub in addition acquired was converted into a country x private limited_company dre that elected to be treated as a branch of dre for u s federal_income_tax purposes dre dre and dre offset profits and losses and are treated as a single country x branch for purposes of sec_1_1503-2 of the income_tax regulations as part of a plan to restructure taxpayer’s newly expanded consolidated_group the following steps were taken on date i dre transferred all of the stock of sub to dre ii sub transferred the stock of sub to dre in exchange for dre 3’s note for dollar_figurey sub 4’s transfer of sub stock to dre in exchange for dre 3's note may be referred to as the transfer the note represented the book_value of sub at the time and taxpayer represents that the transfer resulted in an intercompany gain item under sec_1_1502-13 of the income_tax regulations which has not been taken into account under the matching_rule of sec_1_1502-13 iii taxpayer contributed all of the stock of sub a state w corporation to sub iv sub contributed the stock of dre to sub because dre is a disregarded_entity sub is treated as owning all of the stock of sub and sub after this part of the restructuring sub remains a duel resident corporation but it does not own any operations directly or indirectly proposed transaction taxpayer states that due to overall market conditions the value of sub has declined significantly from the time acquired dre was purchased by dre taxpayer currently proposes additional steps in its restructuring all to be taken pursuant to an overall plan and will occur simultaneously or sequentially on approximately the same day the restructuring’s goal is to allow taxpayer to dispose_of selected parts of sub 5's business in order to reduce overlap of operations and reduce the debt incurred when acquired was purchased taxpayer also wishes to cancel the dollar_figurey note and eliminate sub 4's dual resident status accordingly taxpayer has proposed the following transaction i ii dre will form u s newco as a domestic_corporation sub will be merged with and into u s newco the sub merger following the merger u s newco as successor to sub will no longer have dual resident status iii dre will transfer the stock of sub to u s newco dre 3's note will be cancelled and sub will be merged with and into u s newco with u s newco surviving the sub merger and iv sub will sell the u s newco stock to an unrelated purchaser at all times during the above transaction sub will be considered the owner of sub sub and u s newco for u s income_tax purposes taxpayer represents that a the sub merger will qualify as a reorganization under applicable state law b c d e the sub merger will qualify as a reorganization under applicable state law sub is not and has never been a dual_resident_corporation sub has not had any dual consolidated losses sub has not had any dual consolidated losses for taxable periods beginning on or after date f taxpayer is not covered by the rules of sec_1_1503-2 taxpayer plans to sell u s newco shortly after step iii but prior to such sale taxpayer seeks a ruling that addresses how the netting rule_of sec_1 a would apply to the sale of u s newco stock at a loss as is anticipated the netting rule_of sec_1 a allows a loss recognized by one member to be offset by gain recognized by the same or a different member but only if the loss and the gain are with respect to the stock of the same subsidiary having the same material terms and are taken into account as a consequence of the same plan or arrangement in this case the intercompany gain item that resulted from the transfer which has not yet been taken into account but would be triggered upon the sale of u s newco stock outside of the consolidated_group can offset losses recognized on the sale of u s newco stock accordingly we rule as follows the loss_disallowance_rule of sec_1 a does not apply to disallow any loss if any recognized upon the sale of the stock of u s newco to an unrelated third party purchaser to the extent that gain if any is taken into account by members of the consolidated_group with respect to stock of u s newco having the same material terms the regulations further provide that if the gain to which sec_1 a applies is less than the amount of the loss with respect to the disposition of u s newco’s stock the gain is applied to offset loss with respect to each share disposed of in proportion to the amount of the loss deduction that would have been disallowed under sec_1 a with respect to such share before the application of sec_1 a if the same item of gain could be taken into account more than once in the application of sec_1 a and b the item is taken into account only once after the netting rule is applied the general rules of sec_1 a and c apply we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion about the sub merger or the sub merger see sec_3 of revproc_2001_3 2001_1_irb_79 further no rulings were requested and no opinion is expressed concerning the foreign tax treatment of the internal restructurings or proposed transaction described herein the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see section dollar_figure of revproc_2001_1 2001_1_irb_1 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_2001_1 i r b pincite are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this ruling letter be attached to the federal_income_tax return of each party involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours filiz a serbes chief branch office of associate chief_counsel corporate
